TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00269-CR



                                 Daniel Lopez Cardoza, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
      NO. D-1-DC-12-201877, THE HONORABLE DAVID CRAIN, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                The reporter’s record in this cause was due to be filed on August 8, 2013. On

September 4, 2013, this Court’s clerk sent notice to the court reporter, Raquel Kocher, informing her

that the reporter’s record in this cause was overdue, directing her to file the reporter’s record no later

than September 16, 2013, and advising her that if she failed to file the record or explain in writing

the reason for her delay, the matter would be referred to the Court for an order. To date, Kocher has

not tendered the record or otherwise responded to this Court’s notice.

                We hereby order Kocher to prepare and tender the reporter’s record for filing in this

cause no later than October 25, 2013.

                It is so ordered on this the 11th day of October, 2013.
Before Justices Puryear, Rose, and Goodwin

Do Not Publish




                                             2